Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6, 8, 9, 11, 12, 14 and 18-20 are allowed. The closest prior art, Homberger or Dean, do not teach or suggest an Al-Mg-Fe alloy consisting of the alloying ranges and maximums recited in independent claims 1 or 18. In particular, the alloy of Dean includes Ni which is excluded by the instant “consisting of” transitional phrase. The alloy of Homberger includes Mn, which is excluded by the instant “consisting of” transitional phrase.  Therefore these claims as well as claim 15 (which is directed to a method of using the alloy of claim 1) are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        5/12/22